In the

     United States Court of Appeals
                    For the Seventh Circuit
                        ____________________ 
No. 15‐2668 
WILLIE LONG, 
                                                     Petitioner‐Appellant, 

                                      v. 

UNITED STATES OF AMERICA, 
                                                    Respondent‐Appellee. 
                        ____________________ 

           Appeal from the United States District Court for the 
           Northern District of Indiana, South Bend Division. 
             No. 3:15‐CV‐198 — Robert L. Miller, Jr., Judge. 
                        ____________________ 

  ARGUED NOVEMBER 9, 2016 — DECIDED FEBRUARY 13, 2017 
               ____________________ 

   Before BAUER and KANNE, Circuit Judges, and FEINERMAN, 
District Judge. 
      KANNE,  Circuit  Judge.  Willie  Long  pled  guilty  to  being  a 
felon in possession of a firearm. Thereafter, Long sought col‐
lateral relief, arguing that his trial attorney provided ineffec‐
tive  assistance  of  counsel.  Unfortunately  for  Long,  his  plea 
                                                 
  The  Honorable  Gary  Feinerman,  United  States  District  Court  for  the 
Northern District of Illinois, sitting by designation. 
2                                                        No. 15‐2668 

agreement contained a provision waiving his right to collat‐
erally attack his conviction and sentence. For that reason, the 
district court summarily denied his claim. 
    On  appeal,  Long  argues  that  the  district  court  erred  in 
denying his claim without an evidentiary hearing. Long cor‐
rectly  notes  that  we  will  allow  a  petitioner  to  circumvent  a 
collateral‐attack waiver if he can prove that his counsel was 
ineffective in negotiating the plea agreement containing that 
waiver.  Nevertheless,  because  Long  has  failed  to  allege  any 
facts that, if proven true, would entitle him to relief, he is not 
entitled to an evidentiary hearing. We affirm.  
                       I.    BACKGROUND 
    According to Long’s arrest report, on November 18, 2013, 
at about 4:20 a.m., a Mishawaka police officer on routine pa‐
trol saw several cars maneuvering around a car parked in a 
McDonald’s drive‐through lane. The officer notified dispatch 
of his location and gave a description of the parked car. He 
then got out of his squad car and approached the car on foot. 
When he reached the car, he saw Long asleep in the driver’s 
seat.  The  officer  noticed  that  the  car  was  actually  in  drive, 
but Long’s foot was on the brake. 
    The officer knocked on the car’s window. When Long re‐
sponded,  the  officer  told  him  to  park  the  car  and  open  the 
door  so  they  could  talk.  Long  opened  the  door,  and  the  of‐
ficer immediately smelled marijuana. As they were discuss‐
ing  the  marijuana  odor,  the  officer  saw  a  gun  on  the  floor‐
board  near  Long’s  feet.  He  then  secured  Long’s  hands  and 
told him not to move.  
    At that point, another officer arrived at the scene. The of‐
ficers  discovered  that  Long  had  a  prior  felony  conviction 
No. 15‐2668                                                                        3

and  thus  could  not  lawfully  possess  the  gun.  They  arrested 
Long and impounded his car. An inventory search of the car 
revealed  five  gallon‐sized  bags  of  marijuana,  three  bags  of 
ecstasy pills, three cell phones, two digital scales, and nine‐
ty‐eight small plastic baggies. 
    The  government  charged  Long  under  18  U.S.C. 
§ 922(g)(1) for being a felon in possession of a firearm. Assis‐
tant federal public defender H. Jay Stevens was appointed to 
represent  Long.  Long  and  Stevens  allegedly  discussed  the 
possibility  of  filing  a  motion  to  suppress  the  gun  evidence. 
But  Stevens  never  filed  that  motion  because  he  apparently 
“didn’t see any realistic hope in [Long] winning [it].” (R. 35 
at 2.)1 Two weeks after the filing deadline passed, Long pled 
guilty to the possession charge.  
     In his plea agreement, Long expressly waived his right to 
appeal or collaterally attack his conviction and sentence. He 
also affirmed that he had told Stevens the facts and circum‐
stances of his case and that he believed Stevens was fully in‐
formed  of  the  relevant  matters.  During  the  change‐of‐plea 
hearing, Long agreed that, if the case were to proceed to tri‐
al,  the  government  would  be  able  to  prove  that  a  police  of‐
ficer found Long asleep at the wheel in a McDonald’s drive‐
through lane, and  after waking  Long,  the  officer saw a gun 
on the floorboard, which Long admitted he knew was there. 
The court accepted Long’s plea and set a date for sentencing. 
   Nevertheless, Long changed his mind once he discovered 
that  his  presentence  report  (“PSR”)  recommended  a  4‐level 
enhancement  under  U.S.S.G.  § 2K2.1(b)(6)(B)  for  possessing 
                                                 
1  All  record  citations  refer  to  Long’s  criminal  case  in  the  Northern  Dis‐

trict of Indiana, Case No. 3:14‐cr‐16.  
4                                                      No. 15‐2668 

a firearm in connection with another felony offense—that is, 
Long’s possession of marijuana. This enhancement increased 
Long’s  guidelines  range  from  37–46  months  to  57–71 
months.  At  the  sentencing  hearing,  Long  claimed  that  Ste‐
vens  told  him  that  no  such  enhancement  would  factor  into 
his  sentence.  Thus,  Long  wished  to  withdraw  his  plea.  Ste‐
vens  acknowledged  that  the  two  disagreed  about  how  to 
handle the case. Accordingly, the court rescheduled the sen‐
tencing  hearing,  allowed  Stevens  to  withdraw  as  counsel, 
and appointed Michael Rehak as new counsel. 
    Soon  after,  in  accordance  with  Long’s  wishes,  Rehak 
moved  to  withdraw  Long’s  plea.  Rehak  argued  that,  had 
Long  known  of  the  enhancement,  Long  would  have  moved 
to suppress the gun evidence on the ground that the officers 
had no probable cause to stop him. The government conced‐
ed  that  there  was  no  probable  cause,  but  argued  that  there 
was  no  Fourth  Amendment  violation  because  the  officers 
were performing a caretaking function by checking on Long, 
whom they  had  found asleep at the wheel. At  a hearing  on 
the motion, Rehak said that he viewed the case the same way 
that Stevens did and that Rehak had explained to Long that 
withdrawing  the  guilty  plea  and  proceeding  with  a  motion 
to suppress was a bad idea. The court gave Long and Rehak 
time to discuss. After a recess, Long agreed to stick with his 
guilty plea and proceed to sentencing. 
   At  sentencing,  the  court  confirmed  that  Long  had  read 
and  understood  the  PSR  and  that  Long  was  satisfied  with 
Rehak’s  work.  The  court  then  overruled  Long’s  objection  to 
the  sentencing  enhancement  and  imposed  a  below‐
guidelines sentence of 51 months’ imprisonment.  
No. 15‐2668                                                          5

    On May 8, 2015, Long filed a timely pro se motion seeking 
relief  under  28  U.S.C.  § 2255.  Long  alleged  that  he  had  told 
Stevens that the officers obtained the gun evidence in a way 
that violated his Fourth Amendment rights and that Stevens 
provided ineffective assistance of counsel by failing to move 
to  suppress  that  evidence.  Long  further  argued  that  he 
would  have  gone  to  trial  had  Stevens  so  moved.  Finally, 
Long  claimed  that  Stevens  failed  to  adequately  investigate 
the case and “never fully explained to Long what the waiver 
in his plea bargain restricted him from doing.” (R. 49 at 2.) 
    The district court summarily denied Long’s motion with‐
out  an  evidentiary  hearing  on  the  ground  that  Long’s  plea 
agreement  contained  a  collateral‐attack  waiver.  The  court 
rejected  Long’s  argument  that  Stevens  did  not  fully  explain 
the  waiver  to  him,  finding  that  argument  inconsistent  with 
Long’s statements at his change‐of‐plea hearing. 
   Long  then  sought  a  certificate  of  appealability,  in  which 
he claimed that he was denied effective assistance of counsel. 
The  district  court  declined  to  issue  a  certificate,  but  we 
granted one. This appeal followed.  
                        II.    ANALYSIS 
    Long’s  § 2255  motion  asserts  that  Stevens  provided  inef‐
fective assistance of counsel. The district court held that the 
waiver in Long’s plea agreement precluded this claim. In so 
holding, the court rejected Long’s argument that Stevens was 
ineffective for failing to explain the waiver, determining that 
Long fully understood the consequences of the waiver.  
    But  the  fact  that  Long  understood  the  waiver  does  not 
necessarily  foreclose  his  ineffective‐assistance‐of‐counsel 
claim. As Long argues, we have “repeatedly recognized that 
6                                                      No. 15‐2668 

appellate  and  collateral  review  waivers  cannot  be  invoked 
against claims that counsel was ineffective in the negotiation 
of the plea agreement.” Hurlow v. United States, 726 F.3d 958, 
964 (7th Cir. 2013). Although Long’s § 2255 motion does not 
specifically allege Stevens’s ineffectiveness in negotiating the 
plea  agreement,  we  construe  his  motion  liberally.  Wyatt  v. 
United States, 574 F.3d 455, 459 (7th Cir. 2009) (“Pro se collat‐
eral  review  filings  are  construed  liberally.”).  And  liberally 
construed, it appears that Long is making this argument. For 
instance, Long alleges that he told Stevens that he wanted to 
move  to  suppress  the  gun  evidence—which  he  claims  was 
obtained  in  violation  of  his  Fourth Amendment  rights—but 
Stevens  never  filed  that  motion.  Long  further  claims  that 
“Stevens never looked fully into Long’s case, just obtained a 
plea  agreement  without  fully  investigating.”  (R.  49  at  2.) 
Long  contends  that,  had  Stevens  done  these  things,  Long 
never  would  have  entered  into  the  plea  agreement.  These 
allegations  suggest  that  the  plea  agreement  was  either  “the 
product of ineffective assistance of counsel or tainted by in‐
effective assistance of counsel,” which, if proven true, would 
mean  that  Stevens  was  ineffective  in  negotiating  the  plea 
agreement. See Hurlow, 726 F.3d at 967 (internal citations and 
quotation marks omitted).  
    Nevertheless,  although  these  allegations  allow  Long  to 
open  the  door  to  collateral  relief,  they  do  not  necessarily 
permit him to walk through it. Indeed, “[n]ot every claim of 
ineffective assistance of counsel can overcome a waiver in a 
plea agreement.” Id. at 966. For instance, we have disallowed 
“broad,  unsupported  assertions  of  ineffective  assistance”  to 
circumvent a waiver. Id.  
No. 15‐2668                                                            7

    Long contends that, at this stage, he is not trying to suc‐
ceed  on  the  merits  of  his  claim;  instead,  he  seeks  nothing 
more  than  an  evidentiary  hearing  to  develop  his  argument. 
Even so, a district court need not grant an evidentiary hear‐
ing if “the motion and the files and records of the case con‐
clusively  show  that  the  prisoner  is  entitled  to  no  relief,”  or 
“if the petitioner makes allegations that are vague, concluso‐
ry, or palpably incredible, rather than detailed and specific.” 
Martin  v.  United  States,  789  F.3d  703,  706  (7th  Cir.  2015)  (in‐
ternal quotation marks omitted). Only when a petitioner “al‐
leges facts that, if proven, would entitle him to relief” must a 
district  court  grant  a  hearing.  Id.  (quoting  Kafo  v.  United 
States, 467 F.3d 1063, 1067 (7th Cir. 2006)). Thus, we must de‐
cide whether Long’s allegations sufficiently state a claim for 
ineffective assistance of counsel, thereby allowing him to cir‐
cumvent his waiver and obtain an evidentiary hearing. 
    To prevail on this claim, Long must be able to show that 
(1)  Stevens  performed  deficiently  and  (2)  Long  was  preju‐
diced  as  a  result.  Strickland  v.  Washington,  466  U.S.  668,  687 
(1984).  We  begin  our  analysis  by  addressing  Stevens’s  al‐
leged deficient performance; we then move to prejudice. 
    A. Deficient Performance 
     Long asserts that Stevens provided deficient performance 
in  two  ways:  (1)  by  declining  to  file  a  motion  to  suppress, 
and  (2)  by  failing  to  adequately  investigate  Long’s  case. 
When  a  petitioner  alleges  that  counsel  was  ineffective  for 
failing  to  move  to  suppress  evidence,  we  require  him  to 
“prove  the  motion  was  meritorious.”  United  States  v. 
Cieslowski,  410  F.3d  353,  360  (7th  Cir.  2005).  And  when  the 
purported deficiency is based on a failure to investigate, we 
require  the  petitioner  to  allege  “what  the  investigation 
8                                                         No. 15‐2668 

would  have  produced.”  Richardson  v.  United  States,  379  F.3d 
485,  488  (7th  Cir.  2004)  (per  curiam)  (quoting  Hardamon  v. 
United States, 319 F.3d 943, 951 (7th Cir. 2003)).  
     Insofar as Long’s claim is based on Stevens’s decision not 
to  file  a  motion  to  suppress,  that  claim  fails  because  Long 
has alleged no facts suggesting that the motion would have 
succeeded. The only facts that we have—which are the only 
facts  that  were  available  to  Stevens  when  he  was  deciding 
whether  to  file  the  motion—are  those  that  are  contained  in 
Long’s  arrest  report.  According  to  that  report,  the  incident 
began  when  a  police  officer  approached  Long’s  car,  which 
was  impeding  the  traffic  of  a  McDonald’s  drive‐through 
lane. Because a “seizure does not occur simply because a po‐
lice  officer  approaches  an  individual  and  asks  a  few  ques‐
tions,”  this  encounter  did  not  implicate  the  Fourth Amend‐
ment.  United  States  v.  Broomfield,  417  F.3d  654,  655  (7th  Cir. 
2005) (quoting Florida v. Bostick, 501 U.S. 429, 434 (1991)).  
    Nor  did  the  officer’s  instruction  that  Long  open  the  car 
door. When the officer arrived at the car, he saw Long asleep 
at the wheel. The officer asked Long to open his door “for a 
purpose  ‘totally  divorced  from  the  detection,  investigation, 
or acquisition of evidence relating to the violation of a crimi‐
nal statute.’” Sutterfield v. City of Milwaukee, 751 F.3d 542, 554 
(7th Cir. 2014) (quoting Cady v. Dombrowski, 413 U.S. 433, 441 
(1973)).  That  purpose  was  to  ensure  that  Long  was  alright. 
The  Constitution  allows  officers  to  perform  these  kinds  of 
caretaking functions because, in doing so, they are “tak[ing] 
actions  not  for  any  criminal  law  enforcement  purpose  but 
rather to protect members of the public.” Id. at 553.  
    Finally, when Long opened the door, the officer immedi‐
ately  smelled  marijuana.  That  gave  the  officer  probable 
No. 15‐2668                                                           9

cause to search the entire vehicle. United States v. Mosby, 541 
F.3d  764,  768  (7th  Cir.  2008).  Because  there  was  probable 
cause, any challenge to the officer’s subsequent discovery of 
the gun would fail. Cf. Tapley v. Chambers, 840 F.3d 370, 377–
78 (7th Cir. 2016) (“If there is probable cause to believe that a 
person  has  committed  a  crime,  it  is  constitutionally  irrele‐
vant  whether  the  officer  arrested  the  person  on  charges  for 
which  there  was  no  probable  cause.”).  Thus,  under  these 
facts, there is no cognizable Fourth Amendment claim.  
    Long  argues  that  the  caretaking  doctrine  doesn’t  apply 
here because he never admitted to sleeping at the wheel. But 
the evidence suggests otherwise. At the change‐of‐plea hear‐
ing, Long admitted that, if the case were to proceed to trial, 
the government would be able to prove that the police found 
Long  asleep  at  the  wheel.  Long  now  retreats  from  this  ad‐
mission,  arguing  that  just  because  the  government  could 
prove  (that  is,  convince  a  jury)  that  he  was  asleep  does  not 
necessarily mean he  was asleep. Although  Long tries to run 
from  his  prior  admission,  he  cannot  hide.  Indeed,  Long’s 
sentencing  memorandum  explicitly  admitted  that  officers 
found him asleep at the wheel and had to wake him. Moreo‐
ver, at sentencing, Long testified that he and Rehak read the 
PSR  together,  yet  neither  objected  to  the  PSR’s  statement  of 
facts,  which  unambiguously  state  that  Long  was  asleep  at 
the  wheel.  In  fact,  there  is  no  evidence  that  Long  ever  told 
his attorneys that he was awake. Even now, Long makes no 
allegation  that  he  was  awake.  Nor  does  he  allege  any  other 
facts that would support a motion to suppress.  
   That  brings  us  to  Long’s  second  contention:  if  Stevens 
had conducted a more thorough investigation of Long’s case, 
he would have discovered facts that would have supported a 
10                                                        No. 15‐2668 

suppression  motion.  Specifically,  Long  claims  that  Stevens 
should  have  examined  security‐camera  footage  of  the 
McDonald’s  parking  lot  and  interviewed  witnesses  or  res‐
taurant employees.  
    Nevertheless, an attorney need not investigate every pos‐
sible  factual  scenario.  Instead,  the  Constitution  requires  an 
attorney to make a “reasonable” investigation. Strickland, 466 
U.S. at 691. “[W]hen determining the reasonableness of trial 
counsel’s  investigation,”  we  “consider  what  [the  defendant] 
told  trial  counsel.”  Koons  v.  United  States,  639  F.3d  348,  354 
(7th Cir. 2011). Here, the only thing that Long alleges he told 
Stevens  is  that  the  police  violated  his  Fourth  Amendment 
rights.  But  that’s  not  a  fact;  it’s  a  legal  conclusion.  True 
enough, Long suggests that he told Stevens the facts under‐
lying  that  purported  Fourth  Amendment  violation.  But  he 
doesn’t say what those facts are. And although he faults Ste‐
vens for failing to investigate, he never alleges “what the in‐
vestigation  would  have  produced.”  Richardson,  379  F.3d  at 
488.  Long  has  thus  failed  to  “allege[]  facts  that,  if  proven, 
would  entitle  him  to  relief,”  and  instead  makes  allegations 
that  are  “vague”  and  “conclusory.”  Martin,  789  F.3d  at  706 
(internal quotation marks omitted). For that reason, he is not 
entitled to an evidentiary hearing. 
   Long tries to liken his case to Hurlow—a case in which we 
reversed a district court for holding that a waiver in the de‐
fendant’s  plea  agreement  precluded  an  evidentiary  hearing 
on his § 2255 motion; but that case is distinguishable. In Hur‐
low, the defendant and his fiancée shared a home. 726 F.3d at 
960.  Police  officers  searched  the  home  over  the  defendant’s 
objection  after  obtaining  the  fiancée’s  written  consent.  Id. 
They discovered contraband and arrested the defendant. Id. 
No. 15‐2668                                                       11

at 961. The defendant claimed that he told his attorney these 
facts  and  that  he  wanted  his  attorney  to  move  to  suppress 
the  incriminating  evidence,  but  his  attorney  never  filed  a 
motion or investigated the claim. Id.  
    We noted that the defendant’s alleged facts, if true, would 
have supported a suppression motion under Georgia v. Ran‐
dolph, 547 U.S. 103 (2006). Hurlow, 726 F.3d at 967. In light of 
these alleged facts, we allowed the defendant to circumvent 
his  waiver,  instructing  the  district  court  to  hold  an  eviden‐
tiary hearing on the defendant’s claim that his attorney was 
ineffective in negotiating the plea agreement. Id. at 968.  
    But  here,  Long  has  alleged  no  facts  that  would  support 
his Fourth Amendment claim, which in turn would support 
his  claim  for  ineffective  assistance  of  counsel.  Accordingly, 
we hold that Long is bound by his waiver, which precludes 
any relief under § 2255. See id. at 966 (noting that a petitioner 
cannot circumvent an appeal and collateral‐attack waiver by 
making  “broad,  unsupported  assertions  of  ineffective  assis‐
tance”).  
    In so holding, we do not suggest that a petitioner’s ability 
to  circumvent  a  collateral‐attack  waiver  depends  on  the 
strength of his argument. We instead require only that a peti‐
tioner allege facts showing that an argument actually exists. 
Because  Long  has  not  alleged  that  any  such  facts  exist,  we 
will  not  waste  judicial  resources  by  requiring  the  district 
court to hold an evidentiary hearing. 
   B. Prejudice 
   Even  if  Long  adequately  alleged  that  Stevens’s  perfor‐
mance  was  deficient,  Long  still  would  have  to  prove  preju‐
dice.  To  do  so,  Long  would  have  to  show  “a  reasonable 
12                                                        No. 15‐2668 

probability that, but for counsel’s errors, he would not have 
pleaded”  guilty.  Cieslowski,  410  F.3d  at  359  (quoting  Hill  v. 
Lockhart, 474 U.S. 52, 59 (1985)). A “mere allegation … that he 
would have insisted on going to trial is insufficient to estab‐
lish  prejudice.”  Id.  (quoting  Berkey  v.  United  States,  318  F.3d 
768,  772  (7th  Cir.  2003)).  Instead,  he  “must  go  further  and 
present  objective  evidence  that  a  reasonable  probability  ex‐
ists that he would have taken that step.” Id. …  
    Long has not carried this burden. Indeed, he has alleged 
nothing  that  indicates  that  he  would  have  gone  to  trial  had 
Stevens moved to suppress the gun evidence. In fact, the ev‐
idence  suggests  the  opposite.  After  Stevens  withdrew  as 
counsel,  Long’s  new attorney  Rehak  filed  a  motion  to  with‐
draw Long’s guilty plea. That motion stated that Long “now 
wishes to suppress certain evidence in relation to his case, in 
particular,  the initial  probable cause for his stop by law en‐
forcement.” (R. 38 at 2.) But at a hearing on the motion, Re‐
hak  informed  the  court  that  he  did  not  think  withdrawing 
the  guilty  plea  would  benefit  Long. After  discussing  the  is‐
sue with Rehak, Long decided to forego his motion to with‐
draw his plea and proceed to sentencing. Long’s actions thus 
rebut his claim that he would have gone to trial but for Ste‐
vens’s alleged deficient performance. 
    During  oral  argument,  Long  conceded  that  Rehak  gave 
“very  competent  advice”  on  this  issue.  Nevertheless,  Long 
claims that, by the time Rehak got involved, the damage was 
already  done  given  that  Long  had  already  pled  guilty.  For 
example, Long argues that there is no guarantee that the dis‐
trict  court  would  have  allowed  him  to  withdraw  his  guilty 
plea. And  even  if  Long  was  able  to  do  so,  he  consequently 
would have faced a higher sentence because he would have 
No. 15‐2668                                                        13

lost  his  3‐level  reduction  for  acceptance  of  responsibility. 
Thus, the eggs were already broken.  
   But  that  is  not  so.  Although  the  district  court  did  not 
have to grant Long’s motion to withdraw his plea, that does 
not  excuse  Long  from  pursuing  that  motion.  Of  course,  if 
Long did proceed with that motion and won, he would have 
faced  a  higher  sentence.  But  that’s  only  because  he  would 
have lost his credit for acceptance of responsibility—a credit 
that he received only because he pled guilty in the first place. 
Put  differently,  had  Long  succeeded  on  a  motion  to  with‐
draw his guilty plea, it would have been as if he had never 
pled guilty at all.  
     For  that  reason,  we  do  not  accept  Long’s  argument  that 
his  initial  decision  to  plead  guilty  caused  irreparable  harm. 
Long had an opportunity to try to undo whatever purported 
damage  was  done,  but  he  chose  not  to  pursue  that  oppor‐
tunity.  His  decision  thus  strongly  suggests—if  not  con‐
firms—that  Stevens’s  alleged  deficient  performance  had  no 
effect  on  his  decision  to  plead  guilty.  On  these  facts,  Long 
cannot  prove  prejudice. And  because  Long  has  failed  to  al‐
lege the existence of any facts that, if proven true, would en‐
title him to relief, he is not entitled to an evidentiary hearing. 
                     III.    CONCLUSION 
   For  the  reasons  above,  we  AFFIRM  the  district  court’s 
decision.